 

 

Case 1:19-cv-11171-GBD Document 17 Filed 08/13/20 Page 1 of 1 —w

 

 

 

 

 

 

 

 

 

 

USDC SDNY

UNITED STATES DISTRICT COURT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK # —— TS a
erie ee pe ae BAP eta re taeie carapacewete. x FILED: ee
GRACIELA BRETSCHNEIDER DONCOUSE, : : a

Plaintiff,

ORDER
-against-
19 Civ. 11171 (GBD)

HAT WORLD, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for August 19, 2020 at 9:30 am is canceled.

Dated: New York, New York
August 13, 2020
SO ORDERED.

ay, 4 Poke

. DANIELS
oy ates District Judge

 
